Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
The Examiner notes that claims 4 and 7 were previously canceled by the Examiner’s Amendment mailed 03/16/2021 with the Notice of Allowance.  Even though prosecution was reopened 05/19/2021 due to the Besselmann reference listed in an IDS, the claim status for the claims remains the same for the canceled claims 4 and 7.  That is, even though Applicant provided claims listings with claims 4 and 7 present, to do so is improper and examining these claims was an inadvertent mistake by the examiner.  Rather, if Applicant wished to include the matter of claims 4 and 7, then this should have been done by adding new claims at the end of the sequence of existing claims.  Hence, the examiner has included the matter of claims 4 and 7 in new claims 17 and 18, respectively.  Also, it is noted that the matter of claim 7 was withdrawn due to the restriction at the beginning of prosecution, which status also remains unchanged without formally making such change of record.  For this reason, claim 18 is rejoined below.  This explanation and the changes made by the following rejoinder and Examiner’s Amendment are to make the record clear and the record of the claims consistent with the previous restriction and cancellation of claims.  The changes made herein are, in substance, the same as set forth in the Examiner’s Amendment that was approved by Applicant.  

Rejoinder of Withdrawn Claims
Claim 1 is allowable.  Claims 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an Allowable claim.  Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on 17 August 2011, is hereby withdrawn and claim 18 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen P. Evans on 07/27/2022.
The application has been amended as follows: 

In the Claims

Claim 1, line 10,  --to each other--  has been inserted after “connected”;
Claim 1, line 17, “different” (first occurrence) has been replaced by  --respective different material--  ;
Claim 1, line 17, “different” (second occurrence) has been replaced by  --respective different material--  ;
Claim 1, line 18, “constant diameter,” has been replaced by  --constant-diameter--  ;
Claim 1, line 19, “constant diameter,” has been replaced by  --constant-diameter--  ;
Claim 1, line 20,  --concentric and--  has been inserted before “entirely”;
Claim 1, line 21, “concentrically” has been replaced by  --radially--  ;
Claim 1, line 21,  --with each other--  has been inserted after “aligned”;
Claim 1, line 21, “the” has been replaced by  --a--  ;
Claim 4 has been canceled;
Claim 7 has been canceled;
Claim 10, line 13,  --to each other--  has been inserted after “connected”;
Claim 10, line 19, “said internal ring, said external ring and” has been deleted;
Claim 10, line 20,  --material--  has been inserted after “different” (first occurrence);
Claim 10, line 20,  --material--  has been inserted after “different” (second occurrence);
Claim 10, line 20,  --relative to said internal and external rings--  has been inserted after “strengths”;
Claim 10, line 21, “constant diameter,” has been replaced by  --constant-diameter--  ;
Claim 10, line 22, “constant diameter,” has been replaced by  --constant-diameter--  ;
Claim 10, line 23,  --concentric and--  has been inserted before “entirely”;
Claim 10, line 24, “concentrically” has been replaced by  --radially--  ;
Claim 10, line 24,  --with each other--  has been inserted after “aligned”;
Claim 10, line 24, “the” has been replaced by  --a--  ;
Claim 13, line 10,  --to each other--  has been inserted after “connected”;
Claim 13, after line 11,  --wherein said internal ring, said external ring and said deformable webs have coplanar outer surfaces and coplanar inner surfaces,--  has been inserted;
Claim 13, line 17, “said internal ring, said external ring and” has been deleted;
Claim 13, line 18,  --material--  has been inserted after “different” (first occurrence);
Claim 13, line 18,  --material--  has been inserted after “different” (second occurrence);
Claim 13, line 18,  --relative to said internal and external rings--  has been inserted after “strengths”;
Claim 13, line 19, “constant diameter,” has been replaced by  --constant-diameter--  ;
Claim 13, line 20, “constant diameter,” has been replaced by  --constant-diameter--  ;
Claim 13, line 21,  --concentric and--  has been inserted before “entirely”;
Claim 13, line 22, “concentrically” has been replaced by  --radially--  ;
Claim 13, line 22,  --with each other--  has been inserted after “aligned”;
Claim 13, line 22, “the” has been replaced by  --a--  ; and
After claim 16, 

--17. (New) The device as claimed in claim 3, wherein one of the parts is harder than the other part.

18. (New) The device as claimed in claim 6, wherein the at least two parts have in each case a rim profile for producing the operative connection in a contact region.--  

have been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches, suggests, or makes obvious the device for absorbing shock in a seatback hinge that includes internal and external rings connected to each other by deformable webs with the inner and outer circumferential surfaces of the rings having constant diameters and being completely radially aligned, and where the inner and outer surfaces of the internal ring, external ring, and the deformable webs have coplanar inner and outer surfaces, together with all the other details now recited in the claims.
Besselmann (DE 102008047847) is the closest prior art reference and it may be obvious to radially align the web portion with the inner and outer rings for a lower profile.  However, the new newly added details that includes different materials or different material properties, as now recited would require reliance on Thompson (US 2018/0029422) or another reference like Thompson that discloses such different materials or different material properties.  However, helped by the newly added details, Thompson is now considered to be non-analogous art.  That is, to combine with Thompson simply for the different materials or different material properties is not a big leap because using different materials for the material properties is a common and obvious practice in many arts.  On the other hand, the newly added recitation that the surfaces are coplanar and that elements are entirely radially aligned, as well as reciting the different materials or different material properties helps highlight why this might be done in a non-pneumatic tire, but not be obvious to apply to a seatback hinge.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636